Citation Nr: 0710256	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-20 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial compensable rating for 
migraines.

3.  Entitlement to an initial rating in excess of 40 percent 
for disc degeneration at L4-L5

4.  Entitlement to a rating in excess of 10 percent for 
scoliosis of the thoracic spine at T2-T3.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1971 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for 
hepatitis and continued a noncompensable rating for 
migraines.  The appeal also arises from an October 2003 
rating decision finding clear and unmistakable error in a 
March 1998 rating decision and granting service connection 
for the disc degeneration at L4-L5 rated as 40 percent 
disabling, while continuing a rating of 10 percent for the 
thoracic scoliosis.

The Board has recharacterized the issues on appeal.  The 
Board notes that the issue of entitlement to an increased 
rating for disc degeneration at L4-L5 was certified to the 
Board without specific mention of the thoracic disability.  
The veteran's August 2002 claim was for an increased rating 
for his back.  The only back rating he had at the time was 
for the thoracic spine, and an appeal of that rating was 
perfected by the veteran's July 2003 Form 9.  As mentioned, 
the RO granted an additional rating for the lumbar spine in 
October 2003.  The subsequent SSOC styled the issue 
entitlement to an increased rating for the disc degeneration 
L4-L5; however, the thoracic rating was considered within the 
reasons and bases, even though not listed as a separate 
issue.  Accordingly, there is no reason to remand the issue 
for further adjudication by the RO.  

The veteran requested a hearing before the Travel section of 
the Board in the July 2003 Form 9.  The veteran failed to 
appear before the Travel Board in December 2005.  The request 
for a hearing before the Board is deemed withdrawn.  
38 C.F.R. § 20.702.  The Board may proceed to consider the 
case.  Id. 

At his August 2004 VA examination, the veteran indicated that 
his employability has been adversely affected by the service-
connected back disability.  Ordinarily, the issue of 
entitlement to a total rating for compensation purposes based 
on individual unemployability, including extraschedular 
consideration under 38 C.F.R. § 4.16(b), would be referred to 
the RO.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001); Norris v. West, 12 Vet. App. 413, 421 (1999).  
The Board notes that the veteran brought an independent claim 
for individual unemployability which was denied in an October 
2005 rating decision.  As such, the Board concludes that the 
RO has already addressed this issue and referral under 
Roberson is not appropriate.  


FINDINGS OF FACT

1.  The veteran's hepatitis C is more likely than not related 
to his inservice intravenous drug use.  

2.  There is no evidence of prostration associated with the 
veteran's headaches.

3.  The veteran's service-connected spinal disabilities have 
not been manifested by ankylosis, vertebral fracture, 
incapacitating episodes or neurological disorders. 


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred or aggravated during the 
veteran's military service. 38 U.S.C.A. §§ 105, 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.301, 
3.303 (2006).

2.  The criteria for an initial compensable rating for the 
veteran's service-connected migraine headaches have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2006).

3.  The criteria for an evaluation greater than 40 percent 
for disc degeneration at L4-L5 are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5291, 
5292 (2003); Diagnostic Code 5243 (2006).

4.  The criteria for an evaluation greater than 10 percent 
for scoliosis of the thoracic spine at T2-T3 are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5291, 5292 (2003); Diagnostic Code 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The August 2004 VA examiner indicated that test results from 
July 2000 and May 2002 showed that the veteran currently 
suffers from hepatitis C.  The Board is satisfied by the 
evidence of a current disability.  The record also indicates 
that the veteran was diagnosed at a March 1998 VA examination 
with hepatitis A.  A March 1998 rating decision denied 
service connection for hepatitis A, and the present issue is 
limited to consideration of hepatitis C.  

In this case, the evidence must show that the veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  Risk factors for 
hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  VBA letter 
211B (98-110) November 30, 1998.

However, direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2006).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
See 38 C.F.R. § 3.301(d) (2006) (regarding service connection 
where disability or death is a result of abuse of drugs.).  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3) (2006).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
the line of duty if such injury or disease was a result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d) (2006).  See also 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. § 3.1(m) (2006).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 
2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 
1998).

The veteran's service medical records indicate that he was 
treated for heroin dependence in April 1973 during service.  
According to his DD 214, the veteran was discharged from 
service in 1973 for "UNSUITABILITY-DRUG ABUSE."  The 
veteran admitted to intravenous heroin use at his March 1998 
and August 2004 VA examinations.  

At his August 2004 VA examination, the examiner questioned 
the veteran regarding other possible risk factors for 
contracting hepatitis.  He denied blood transfusions before 
1992, dialysis, high-risk sexual activity, intranasal cocaine 
usage, tattoos, and body piercing.  There are no statements 
anywhere of record to the contrary.  

The Board has reviewed the claims file for any of the other 
risk factors for hepatitis C infection and can find none.  
Without evidence of any risk factor that might have led to 
infection other than drug use, the Board must find that the 
veteran's hepatitis C was not incurred in the line of duty.  
See 38 C.F.R. § 3.301(d).  The claim must fail.  See Hickman, 
supra.  

II. Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his migraines and lower back disability, the 
entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).

a. Migraines

The veteran contends that he is entitled to a compensable 
rating for migraine headaches.  For the reasons that follow, 
the Board concludes that a compensable rating is not 
warranted.

The veteran's disability is currently rated under Diagnostic 
Code (DC) 8100.  Under DC 8100, a 0 percent evaluation is 
assigned with less frequent attacks.  A 10 percent evaluation 
is assigned for migraine headaches with characteristic 
prostrating attacks that average one in two months for the 
last several months.  A 30 percent evaluation requires 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  In order to be evaluated at 50 percent, there must 
be migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

The evidence consists largely of the veteran's reports.  At 
his September 2002 VA examination, the veteran described his 
headaches as bitemporal, lasting three to four days, 
occurring twice per month.  Blurred vision was associated 
with the headaches but no nausea or vomiting.  There was some 
lightheadedness and the veteran did indicate that he had lost 
consciousness on ten occasions with his headaches.  There is 
no indication as to when these episodes of lost consciousness 
occurred.  No incontinent, tonic or clonus movements were 
noted.  He reported using Tylenol.  The examiner diagnosed 
him with myofascial headaches.  At his August 2004 VA 
examination, the veteran described his headaches as 
generalized, lasting up to two days and occurring once per 
week.  There are no nausea, vomiting, or visual symptoms.  
There is some lightheadedness, but no loss of consciousness.  
Plain Tylenol gives partial relief.  The examiner considered 
his headaches to be non prostrating.  

The veteran's VA treatment records show that, while a 
participant in an inpatient treatment program, the veteran 
had a headache beginning on August 7, continuing onto August 
8, 2001 that prevented him from attending some classes.  
There was no complaint of nausea, vomiting or diarrhea.  

There is no persuasive evidence in this case showing that the 
veteran experiences prostration associated with his migraine 
headaches, which is a minimum requirement for a higher 
rating.  His statements alone are insufficient upon which to 
grant this claim.  Despite his complaints, he has not 
reported receiving any treatment for his headaches since the 
treatment noted in 2001.  The VA examinations indicate relief 
with Tylenol.  There are no lay statements corroborating the 
veteran's account of the frequency and severity of his 
headaches. In light of the lack of treatment records, the 
Board must conclude that even if the veteran experiences 
headaches on a daily, or near daily basis, they must be 
minimally disabling to him since he does not find it 
necessary to seek medical treatment or further prescriptive 
relief for these symptoms.

The veteran also claims that he is unable to work when he has 
a headache.  However, there is also no evidence that the 
exacerbations of the veteran's headaches are prostrating.  
Furthermore, the veteran reported having been unemployed 
since 1997 at his August 2004 VA examination.  It is not 
clear from the record what work he was doing or the extent to 
which the headaches interfere with his ability to work.  
While discussing his hepatitis at the August 2004 VA 
examination, he indicated that he was not working due to his 
chronic back and mental problems.  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's headaches are 
prostrating.  Therefore, the criteria for a higher rating are 
not met, since ratings under Diagnostic Code 8100 are based 
upon the prostrating nature of the headaches, as well as the 
frequency of the headaches.  Based on the lack of evidence on 
the record of prostrating symptomatology, the preponderance 
of the evidence is against assignment of a compensable 
disability rating.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board has considered the rule of Fenderson, supra.  The 
evidence does not show that the veteran has been entitled to 
a compensable rating at any time during the period on appeal.  
The rule of Fenderson is not for application.  

b. Spine Disabilities

The veteran currently receives a 10 percent rating for 
thoracic scoliosis at T2-T3 and a 40 percent rating for disc 
degeneration at L4-L5.  For the reasons that follow, the 
Board concludes that the criteria for higher ratings are not 
met. 

During the pendency of these claims, the criteria for rating 
spinal disabilities were revised (effective September 23, 
2002 and September 26, 2003).  The Board will evaluate the 
veteran's claims under both the criteria in the VA Schedule 
for Rating Disabilities in effect at the time of his filing 
and the current regulations in order to ascertain which 
version would accord him the highest rating.  According to 
VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

The veteran's thoracic scoliosis is rated under DC 5291 for 
limitation of the dorsal spine motion, under the criteria in 
effect prior to September 23, 2002.  The veteran's rating of 
10 percent is the maximum rating under this DC.  

The veteran's disc degeneration at L4-L5 is rated under DC 
5292 for limitation of the lumbar spine motion, under the 
criteria in effect prior to September 23, 2002.  The 
veteran's rating of 40 percent is the maximum rating under 
this DC.  

A higher rating of 60 percent is available for intervertebral 
disc syndrome (DC 5293).  A showing of pronounced symptoms 
with persistent symptoms consistent with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc is required to merit the 
higher rating.  The veteran has complained of some radiating 
pain into his right buttock at his September 2002 and August 
2004 VA examinations.  The examiners could find no evidence 
of neurological deficits.  Motor, sensory and reflex 
examinations were all normal.  There is no additional record 
of neurological symptoms.  The Board concludes that the 
criteria for a higher rating are not met.

The Board has considered the application of other DCs, in 
effect prior to September 23, 2002, that address spinal 
disabilities.  For a higher rating above 40 percent for 
lumbar disorders or 10 percent for thoracic disorders, the 
evidence must show ankylosis or vertebral fracture.  See 
38 C.F.R. § 4.71a, DC 5285-5295 (2003).  These are not shown 
on the record; accordingly, the Board concludes that the 
criteria for a higher rating under the ratings schedule in 
effect prior to September 23, 2002, are not met.

Effective September 23, 2002, the revisions to 38 C.F.R. § 
4.71a, Diagnostic Code 5293, intervertebral disc syndrome, 
provide that preoperative or postoperative intervertebral 
disc syndrome is to be evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Effective September 26, 2003, 
intervertebral disc syndrome was assigned a new diagnostic 
code number (5243), and the instruction with respect to the 
separate evaluation of neurologic and orthopedic 
manifestations was re-worded and moved to Note 1, following 
the General Rating Formula for Diseases and Injuries of the 
Spine, and the above-mentioned instruction was re-phrased to 
state that intervertebral disc syndrome (pre-operatively or 
post-operatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under section 4.25.  However, these revisions were intended 
to be clarifying and non-substantive in nature.  See Schedule 
for Rating Disabilities; The Spine, 67 Fed. Reg. 56,509, 
56,510 (Sept. 4, 2002) (indicating that the then-proposed 
amendment "would make editorial changes", but would not 
"represent any substantive change to the recently adopted 
evaluation criteria for intervertebral disc syndrome").  
(The Board notes that some of the Notes were inadvertently 
omitted when Diagnostic Code 5293 was re-published as 
Diagnostic Code 5243 in August 2003; however, this has since 
been corrected. See Schedule for Rating Disabilities; The 
Spine; Correction, 69 Fed. Reg. 32,449 (June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  The revised schedule does not provide for an 
evaluation higher than 60 percent.

There is no evidence on this record to show that the veteran 
has had incapacitating episodes.  The medical record of 
evidence does not show episodes of treatment by a physician 
with prescribed bed rest.  Accordingly, the Board concludes 
that the criteria for a higher rating under the Formula for 
Rating Intervertebral Disc Syndrome are not met.  See 
38 C.F.R. § 4.71a, DC 5293 (2003); DC 5243 (2006).

Effective September 26, 2003, the ratings provisions for 
spinal disabilities were consolidated into a single General 
Ratings Formula, excepting the Formula for Rating 
Intervertebral Disc Syndrome.  See 38 C.F.R. § 4.71a, DCs 
5235-5243.  In order to receive a rating higher than 40 
percent under the new General Ratings Formula, the evidence 
must show ankylosis of the spine, which is not present here.  
Note (1) to the General Ratings Formula indicates that any 
associated objective neurological complaints should be 
separated rated under the applicable neurological DC.  As 
discussed above, the veteran has no diagnosed neurological 
complications.  Note (6) indicates that the ratings under the 
Formula should be assigned separately for the thoracolumbar 
and the cervical spinal segments.  Separate ratings for the 
veteran's thoracic and lumbar disabilities have been 
assigned.  The Board must conclude that the criteria for a 
higher rating under the General Ratings Formula are not met.  
See 38 C.F.R. § 4.71a, DC 5235-5243 (2006).  

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(1998).  However, where, as here, a musculoskeletal 
disability is currently evaluated at the highest schedular 
evaluation available based upon limitation of motion, a 
DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  Thus, since the veteran has been granted the 
maximum rating possible under Diagnostic Codes 5291 and 5292, 
the analysis required by DeLuca, supra, would not result in a 
higher schedular rating.

The Board has considered the rule of Fenderson, supra, for 
the lower back disability.  As the Board has concluded that 
the criteria for a higher rating have not been met at any 
time during the period on appeal, the rule of Fenderson is 
not for application.

The Board has reviewed all other applicable DCs for the spine 
from prior to and after the September 23, 2002 and September 
26, 2003 regulation changes.  Higher ratings are available 
only for ankylosis and vertebral fracture which are not shown 
on this record.  The veteran has no neurological deficits 
diagnosed as a result of his service connected disabilities.  
As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in September 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The September 2002 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection for hepatitis C, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The U.S. Court of Appeals for Veterans 
Claims (Court) recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, at 490.  In this 
case, the veteran's migraine claim was granted, a disability 
rating and effective date assigned, in a November 2002 
decision of the RO.  VA's duty to notify under 38 U.S.C.A. § 
5103(a) is discharged.  See Sutton v. Nicholson, 20 Vet.App. 
419 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has not 
identified outstanding private medical records that he wanted 
VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The veteran was afforded medical examination to obtain an 
opinion as to whether his hepatitis C can be directly 
attributed to service in August 2004.  Further examination or 
opinion is not needed on the hepatitis C claim because, at a 
minimum, there is no persuasive and competent evidence that 
the condition may be associated with the veteran's military 
service.  This is discussed in more detail above.

The RO provided the veteran an appropriate VA examination to 
evaluate his migraine and spinal disorders in 2002 and 2004.  
The veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2002 and 2004 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).








(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to an initial compensable rating for migraines is 
denied.

Entitlement to an initial rating in excess of 40 percent for 
disc degeneration at L4-L5 is denied.

Entitlement to a rating in excess of 10 percent for scoliosis 
of the thoracic spine at T2-T3 is denied.




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


